OPINION ON REHEARING.
The opinion of the court was delivered by
Porter, J.:
A rehearing having been granted, this case has been submitted on an amended application for an alternative writ which sets up a claim of right, privilege and immunity under the constitution of the United States. The specific claim in this respect is that the provisions of sections 23 and 27 of chapter 140 of the Laws of 1907 are repugnant to section 10 of article 1 and to the fourteenth amendment of the constitution of the United States.
The court adheres to the -views expressed in the former opinion, and the Writ is therefore denied.